CONSULTING SERVICES AGREEMENT

 

THIS AGREEMENT is made effective the 10th day of March, 2009

 

BETWEEN:

 

OILSANDS QUEST INC., a corporation

with an office in the City of Calgary, Alberta

(hereinafter "OQI")

 

and

 

KARIM HIRJI, an individual resident in the City of Calgary, Alberta

(hereinafter "Consultant")

 

WHEREAS OQI wishes to engage Consultant to perform services hereinafter
described and Consultant agrees to perform such services on the terms set forth
herein;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration (the receipt and sufficiency of which
is hereby acknowledged), OQI and Consultant (the "Parties") agree as follows:

 

1.

SERVICES

1.1

Services. Consultant agrees to perform such services described in Schedule "A"
to this Agreement as OQI shall, from time to time, request (the "Services").

1.2

Standard of Conduct. The Services shall be performed, and Consultant shall at
all times act in a diligent, efficient and professional manner and in accordance
with:

 

(a)

good industry practices and procedures employed by prudent and diligent parties
in similar circumstances;

 

(b)

all applicable laws, rules, regulations and other enactments (including without
limitation, business, tax, petroleum laws, and all laws related to health,
safety and the environment) and all applicable licenses, authorizations or other
approvals applicable to Consultant or the Services;

 

(c)

OQI's policies and procedures provided to the Consultant from time to time,
including without limitation, OQI's Code of Ethics, the current version of which
is attached hereto as Schedule D and any other new or updated policies and
procedures provided to Consultant from time to time.

1.3

Reporting. Consultant agrees to keep OQI reasonably apprised of Consultant's
progress in performing the Services, including providing written reports to OQI
upon request.  Consultant shall maintain

 

--------------------------------------------------------------------------------

- 2 -



 

complete and accurate records of Consultant's activities related to the
Services, which shall be provided to OQI upon request.

1.4

Guarantee. Consultant guarantees that the Services shall be performed in
accordance with the standards set forth in Section 1.2 and elsewhere in this
Agreement. Any dispute regarding deficient Services shall be resolved in
accordance with the dispute resolution provisions set forth in Section 13 of
this Agreement.

2.

COMPENSATION/EXPENSES

2.1

Fees. As full compensation for the Services, OQI shall pay Consultant at the
rates and on the terms set forth in Schedule "B" to this Agreement, which
payments shall be made in accordance with Section 3 hereof.

2.2

Expenses. Consultant's documented, reasonable and pre-approved expenses for
travel and accommodation and other pre-authorized business expenses incurred by
Consultant during the term of this Agreement and at the request of OQI shall be
reimbursed to Consultant, in accordance with Section 3 hereof.

2.3

Taxes and Duties.

 

(a)

Consultant agrees that the amounts payable hereunder are inclusive of all
applicable taxes, duties, levies and charges (excluding GST payable in respect
of the fees set forth in Schedule "B", or any part thereof) assessed on the
Consultant by any and all governmental authorities in connection with the
Services. GST shall be identified on all invoices, and shall be payable, as a
separate item. Consultant further agrees that all taxes and other amounts,
whether income taxes, sales or services taxes or withholding taxes, or any
mandatory or discretionary levies or withholdings payable to any government or
other authority having jurisdiction in the circumstances, whether in respect of
the Services, the persons performing the Services, amounts paid hereunder,
Consultant's business or otherwise, are the sole responsibility of and shall be
paid and remitted by the Consultant.

 

(b)

Each of OQI and Consultant represent and warrant to the other, that it is and
will continue to be a GST registrant in accordance with the Excise Tax Act
(Canada) for the term of the Services provided under this Agreement. Each of OQI
and Consultant shall provide to the other at all times when any GST is required
to be paid such documents and particulars relating to the supply as may be
required by either OQI and Consultant to substantiate a claim for input tax
credits as may be permitted under the Excise Tax Act (Canada) in respect of GST.

3.

INVOICING, PAYMENT and record-keeping

3.1

Invoicing. Consultant shall invoice OQI on a monthly basis during the term of
this Agreement for all Services rendered and expenses incurred at the request of
OQI during the applicable month. The invoice shall provide: (a) a detailed
description of the Services performed during the applicable month,

 

--------------------------------------------------------------------------------

- 3 -



 

the time expended and the applicable rates therefor; and (b) an itemized
statement of the reimbursable costs and expenses incurred, accompanied by copies
of receipts or other documentary support for reimbursable costs and expenses.
The invoiced fees and expenses shall be payable by OQI to Consultant within 30
days of receipt of the invoice; provided, however, that OQI may withhold
invoiced amounts which OQI reasonably disputes until such dispute is resolved or
as required under applicable law.

3.2

Record-Keeping and Audit Rights. Consultant shall maintain complete and accurate
records of the time expended and the costs and the expenses incurred in the
performance of the Services. OQI shall have the right, at any time during the
term of this Agreement and within two years after the termination of this
Agreement, to inspect and/or audit Consultant's accounts and records maintained
in respect of the Services performed and such invoices. Consultant shall
preserve its accounts and records during such two year period (or such longer
period if required by applicable law) and, thereafter, until such time as any
claims or discrepancies are resolved. In the event that OQI requests to inspect
or audit Consultant's accounts and records, Consultant shall promptly (and, in
any event, within five business days) provide OQI with the requested accounts
and records.

3.3

Disputed Amounts. If OQI disputes any amount for which it has been invoiced, it
shall notify the Consultant of the error or discrepancy and the amount OQI
claims should be adjusted on the invoice (or reimbursed if such amount has
already been paid by OQI) within 30 days of receipt of invoice. Consultant
shall, within 30 days of receiving such notification from OQI, either (a) agree
with OQI and adjust the invoice accordingly (or reimburse OQI for the amount
claimed if such amount has already been paid by OQI), or (b) dispute OQI's claim
in good faith by sending written notice of such dispute to OQI, in which case
such dispute shall be resolved in accordance with the dispute resolution
provisions set forth in Section 13 of this Agreement. Failure of Consultant to
respond to any notification from OQI of an error or discrepancy in the foregoing
manner within such 30-day period shall be deemed to be an acceptance by
Consultant of the amount claimed in such notification, and the amount claimed
shall immediately be adjusted on the invoice in favour of OQI (or in the case of
amounts already paid by OQI, shall be immediately reimbursed from Consultant to
OQI).

4.

INDEPENDENT CONTRACTOR

4.1

Independent Contractor. Consultant is an independent contractor and not an
agent, partner or employee of OQI or any of its affiliates and Consultant shall
have no authority to contract on behalf of OQI. Consultant shall have control of
the manner in which Services are performed.

4.2

No Benefits. Except as noted in Schedule B, Consultant shall be responsible for
all health care or insurance premiums, pension plan or unemployment insurance
contributions and no benefits of any nature are being provided to Consultant by
OQI.

4.3

Non-Exclusive Arrangement. Consultant is not providing services to OQI on an
exclusive basis and Consultant is free to contract with, and provide services
to, other third parties, provided that

 

--------------------------------------------------------------------------------

- 4 -



 

Consultant complies with the confidentiality, conflict of interest and other
provisions contained herein.

5.

CONFIDENTIALITY

5.1

Confidential Information. All information, reports, assessments, notes,
electronic mail, maps, data, drawings, designs, prospects, business and
strategic plans, analyses and other work product, in each case in whatever form
related to OQI, or its business, operations, activities, prospects, strategic
planning, business relationships, or related to the Services (including, without
limitation, the existence and terms of this Agreement, and the nature and
outcome of the Services) or furnished to Consultant by OQI or its employees,
agents, affiliates, consultants or representatives, or developed by Consultant
based on the foregoing information (collectively, the "Information") shall: (a)
remain the sole property of OQI; (b) be maintained in strict confidence by
Consultant and shall not be disclosed by Consultant to any persons or parties
(including any media, publication or government) who are not previously approved
in writing by OQI; and (c) be used by Consultant solely for the purpose of
providing the Services and not for the Consultant's or any third party's
benefit. Consultant shall use best efforts and shall implement appropriate
safeguards to ensure the confidential treatment of the Information and to
protect the Information from any intentional or unintentional wrongful
disclosure. OQI will endeavour to provide Consultant access to only that
Information necessary to provide his services in an effective manner.

5.2

Exceptions. Notwithstanding the foregoing, Consultant shall not be obligated to
maintain in confidence Information: (a) that is in or becomes part of the public
domain other than as a result of a disclosure, directly or indirectly, by
Consultant; (b) that is legally in Consultant's possession or otherwise known to
Consultant prior to disclosure by OQI, its agents, affiliates, consultants or
representatives as conclusively established by Consultant's verifiable written
records; (c) that is disclosed to Consultant by a third party under no
obligation to OQI to maintain the confidentiality thereof as conclusively
established by Consultant's verifiable written records; or (d) to the extent
Consultant is required by order of court or regulatory body to disclose such
Information, in which event Consultant agrees to advise OQI of the order prior
to disclosure and to take all reasonable measures to limit the disclosure and
prevent it from dissemination beyond the absolute requirements of the order,
including requesting a protective order and disclosure under seal.

5.3

Property of OQI. All reports, data, summaries, analyses, documents, notes,
assessments, electronic mail, discoveries, trade secrets, developments, data,
drawings, designs, intellectual property, results and other information (in each
case, in whatever form, including where created and/or stored electronically)
prepared or developed in whole or in part by Consultant, pursuant to this
Agreement or otherwise related to the Services or containing Information shall
be the sole property of OQI and shall be delivered (together with all copies
thereof in whatever form) to OQI immediately upon termination of this Agreement.
All such reports, data, summaries, analyses, documents, notes, assessments,
electronic

 

--------------------------------------------------------------------------------

- 5 -



 

mail discoveries, trade secrets, developments, intellectual property, data,
drawings, designs, results and other information shall be deemed "Information"
as defined in Section 5.1 hereof.

5.4

Conflict of Interest and Non-Compete. Without the prior written consent of OQI,
the Consultant will not compete in any way with or against OQI, nor directly or
indirectly be involved with or in; participate in; contribute material financing
to; be employed by or consult to; promote; provide services to; be a director,
officer, material shareholder, joint venturer or partner of or in; or otherwise
be associated with, any person or entity that carries on a business that
competes with, or is substantially the same or similar to, the business carried
on by OQI during the term of this Agreement and for a period of 4 months
thereafter. During the term of this Agreement and for the 4-month period
following termination of this Agreement, to the extent that Consultant wishes to
accept such a consulting assignment with a third party or otherwise enter into
any of the foregoing arrangements and wishes to obtain a waiver of this
provision from OQI, Consultant shall give OQI at least 30 days notice of such
assignment or arrangement (including the nature, location and duration thereof
and the name of related parties) and shall obtain the prior written consent of
OQI (which may be withheld in the sole discretion of OQI but which consent shall
not be unreasonably withheld). In the event that OQI, at its sole discretion,
terminates this Agreement, the 4-month non-compete period will not apply. In any
event, Consultant shall continue to comply with the confidentiality provisions
in this Section 5.

5.5

Right to Equitable Relief. Consultant acknowledges and agrees that OQI will
suffer irreparable injury in the event of a breach by Consultant of this Section
5 and that monetary damages will be inadequate to compensate OQI for the breach.
Notwithstanding the arbitration provision in Section 13, Consultant agrees that
in the event of a breach or threatened breach of this Section 5, in addition to
any rights, remedies or damages available at law, OQI shall be entitled to
equitable relief, including restraining orders, injunctions and specific
performance and shall be entitled to bring an action in and seek immediate
relief from any court.

5.6

Survival. Consultant's obligations under this Section 5 shall survive
termination of the Services and this Agreement indefinitely.

6.

REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1

Representations. The Consultant represents and warrants that:

 

(a)

Consultant has the full power, capacity and authority to enter into this
Agreement, and the Consultant's performance of this Agreement and the Services
does not and shall not breach any fiduciary or other duty or obligation to any
third party; and,

 

(b)

Consultant performing the Services has the training, qualifications and skills
necessary to perform the Services in accordance with the requirements of Section
1.2 and the other provisions hereof;

 

(c)

Consultant does not, at the date of this Agreement, have any contractual or
informal arrangement with any other client or person which would or could
provide Consultant with

 

--------------------------------------------------------------------------------

- 6 -



 

any conflict of interest in connection with Consultant's performance of
Consultant's obligations under this Agreement or its provision of the Services;
and

 

(d)

Except where pre-authorized by OQI, the Consultant shall be responsible for the
payment of all professional and licensing dues or any other fees applicable to
the Consultant's area of expertise, and any and all expenses which are not
Reimbursable Expenses incurred by the Consultant in the carrying out of the
Consultant's business, including the following:

 

(i)

all accounting, legal and other professional expenses;

 

(ii)

all business licence and other regulatory fees and charges connected with the
Consultant's practice;

 

(iii)

vehicle expenses, including fuel and maintenance; and

 

(iv)

insurance premiums.

6.2

Infringement. During or in connection with the performance of the Services,
Consultant shall not breach or infringe any patent, copyright, trademark, trade
secret or other proprietary right, or disclose confidential information, owned
or acquired by others, and Consultant shall indemnify OQI with respect to all
claims or expenses arising from any such breach or infringement by Consultant in
accordance with Section 7 below.

7.

INSURANCE

Unless notified by OQI, the Consultant, at his sole discretion shall determine
and maintain insurance as required during the performance of this Agreement. If
specific insurance coverage is required by OQI, it shall request and reimburse
the Consultant for such costs in accordance with the terms of Section 3.

8.

INDEMNITY

8.1

Indemnification by OQI. OQI shall indemnify and save harmless the Consultant
against any liability, charges, legal costs, fines or expenses incurred by the
Consultant, if the Consultant is made, or threatened to be made a party to any
action, suit or proceeding, whether civil, criminal, administrative or
investigative, as a result of his performance of the Services pursuant to the
Agreement, or in regard to any other duties carried out for and on behalf of or
at the request of OQI, if:

 

(a)

the Consultant, at all material times, has acted honestly and in good faith and
with a view to the best interests of the OQI; and

 

(b)

in the case of criminal or administrative action, or a proceeding that is
enforced by a monetary penalty, the Consultant reasonably believed his actions
were lawful.

 

--------------------------------------------------------------------------------

- 7 -



 

8.2

Executive Employment Agreement: For clarity, the provisions of this Agreement do
not impact any of the surviving indemnification outlined in the Consultant’s
Executive Employment Agreement dated August 14, 2006 and terminated on February
23, 2009.

8.3

Survival. The provisions of this Paragraph 8 shall remain in full force and
effect notwithstanding the termination of this Agreement for any reason.

9.

NOTICES

All invoices, payments, notices and other communications, required or permitted
to be given pursuant to this Agreement shall be in writing and shall be deemed
sufficiently given if personally delivered or sent by mail, postage prepaid, or
by facsimile transmission with mail confirmation, addressed as follows:

 

If to OQI:

 

Oilsands Quest Inc.

800, 326 – 11 Avenue SW

Calgary, Alberta

Canada

T2R 0C5

 

Fax: (403) 263-9812

Attention: President and Chief Operating Officer

 

If to Consultant:

 

Karim Hirji

[ADDRESS]

 

Notices sent in compliance with the above shall be deemed effective upon
receipt.

 

10.

ASSIGNMENT

Consultant shall not, without the prior written consent of OQI, engage
subcontractors to perform the Services, or assign this Agreement or any rights
or obligations arising hereunder. OQI may freely assign this Agreement to any
one or more of its subsidiaries to which the Consultant is directly or
indirectly providing Services.

 

11.

TERM AND TERMINATION

11.1

Term. The term of this Agreement shall commence upon the date first written
above and shall continue for a period of one year. The Consultant shall be
available to provide the services defined in Schedule A for up to 2 days per
week for the term of this Agreement at the sole discretion of OQI. The
Consultant may choose to provide Services on additional days during the term of
this Agreement at the Consultant's sole discretion.

 

--------------------------------------------------------------------------------

- 8 -



 

11.2

Termination. Notwithstanding the provisions of Section 11.1 above, this
Agreement may be terminated:

 

(a)

by either party upon 30 days' advance written notice to the other;

 

(b)

by either party immediately in the event the other party commits a material
breach of this Agreement and fails to rectify such breach within two weeks after
the non-breaching party has delivered written notice of the breach;

 

(c)

by either party if the other party becomes insolvent, or a receiver or
receiver-manager is appointed for any part of the property of the other party,
or the other party makes an assignment, proposal or arrangement for the benefit
of its creditors or the other party files an assignment in bankruptcy, or any
proceedings under any bankruptcy or insolvency laws are commenced against the
other party;

 

(d)

by OQI immediately by reason of death or Permanent Disability of the Consultant;
or

 

(e)

by mutual written agreement of the parties.

Notwithstanding the above, if the Consultant has not provided any Services for a
continuous three month period for any reason, both parties will re-confirm in
writing the continuation of this agreement. This agreement will terminate
automatically if no written confirmation is requested within 30 days by either
party.

11.3

No Severance. For certainty, no severance payment or similar compensation shall
be paid to the Consultant upon the expiration, or termination, of this
Agreement.

11.4

Additional Terms: As outlined in Schedule C.

12.

TIME OF ESSENCE

Time shall be the essence of this Agreement.

13.

GOVERNING LAW and disputes

This Agreement shall be governed by and construed in accordance with the laws in
effect in the Province of Alberta and the federal laws of Canada applicable
therein. Subject to Section 5.5, any disputes arising out of this Agreement
shall be resolved by negotiation, or failing resolution, by arbitration,
pursuant to the provisions of the Arbitration Act (Alberta), and the seat of the
arbitration shall be Calgary, Alberta. The final decision and award shall be
rendered in 60 days from the date the arbitrators are appointed under all
circumstances, and such decision and award shall be final and binding upon
parties concerned in any court having jurisdiction, or application may be made
to such court for judicial acceptance of the award and an order of enforcement,
as the case may be.

 

--------------------------------------------------------------------------------

- 9 -



 

14.

SURVIVAL

The covenants and agreements of the parties in this Agreement shall survive
termination of the Services to be provided under this Agreement for the period
of survival so specified, and if no period of survival is specified, shall
survive indefinitely. Notwithstanding the above, this Agreement does not impact
any of the surviving provisions of the Consultant’s Executive Employment
Agreement dated August 14, 2006 and terminated on February 23, 2009.

15.

ENTIRE AGREEMENT and severability

This Agreement shall represent the entire agreement between the Parties with
respect to the subject matter hereof and shall supersede any prior agreements,
letters or arrangements between the parties in respect thereof.The invalidity or
unenforceability of any provision of this Agreement will not affect the validity
or unenforceability of any of the other provisions of this Agreement, which
shall remain in full force and effect.

 

16.

AMENDMENT AND WAIVER

This Agreement may be modified and any provision may be waived only by a
separate writing signed by OQI and the Consultant expressly so modifying this
Agreement or waiving such provision. It is understood and agreed that no failure
or delay by OQI in exercising any right, power or privilege hereunder will
operate as a waiver thereof, nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege hereunder.

 

17.

FURTHER ASSURANCES

Each party shall promptly execute all documents, and perform such other acts, as
may be reasonably necessary or expedient to further the purposes of this
Agreement and the performance of the Services and other matters contemplated
hereby.

 

18.

USE OF NAME

Neither party may use the name of the other party in any news release or
advertising or any publications directed to the general public without prior
written approval of the other party, except to the extent required by an
administrative or governmental body or applicable stock exchange.

19.

COUNTERPART

This Agreement may be executed in counterparts that together will be deemed to
constitute one valid and binding agreement and delivery of counterparts may be
effected by facsimile transmission.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective the day and year first above written.

 

--------------------------------------------------------------------------------

- 10 -



 



OILSANDS QUEST INC.

 

KARIM HIRJI

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jamey Fitzgibbon

 

By:

/s/ Karim Hirji

Title:

President and Chief Operating Officer

 

Title:

Consultant

 

 

--------------------------------------------------------------------------------

- 11 -



 

SCHEDULE "A"

TO AGREEMENT FOR CONSULTING SERVICES

Between Oilsands Quest Inc. and Consultant

 

Services (to be provided at request of OQI)

 

Assistance on the following matters:

 

•

Transition of role and responsibilities to incoming Chief Financial Officer

•

Undertake special projects as required by the OQI

•

Other consulting services as requested

 

 

--------------------------------------------------------------------------------

 



 

SCHEDULE "B"

TO AGREEMENT FOR CONSULTING SERVICES

Between Oilsands Quest Inc. and Consultant

 

Rates

 

All rates reflected herein are in Canadiandollars.

 

Proposed Fee Structure

Position

Daily Fee

Hourly Rate

 

Consultant

$1,200

$150/hour

 

 

The Consultant shall be paid the Daily Fee set forth above for each day on which
he provides Services (which shall be a minimum of 8 hours in any one 24 hour
period). For less than or greater than an 8-hour day, the Hourly Rate set forth
above shall be charged for the number of hours for which the Consultant provides
Services.

 

In addition, the Consultant shall be reimbursed for any pre-authorized expenses
incurred.

 

--------------------------------------------------------------------------------

 



 

SCHEDULE "C"

TO AGREEMENT FOR CONSULTING SERVICES

Between Oilsands Quest Inc. and Consultant

 

ADDITIONAL TERMS AND CONDITIONS

 

1.

The Consultant shall retain all Stock Options granted to him in his former role
as an executive officer of the OQI for the duration of this Agreement in
accordance with the terms of the related Stock Option Agreements and the
applicable stock option Plans (as noted in Table 1 to Schedule C of this
Agreement).

 

2.

The terms of all Stock Options to acquire Exchangeable Shares granted to the
Consultant prior to the August 2006 Reorganization by Oilsands Quest Sask Inc.
shall remain unchanged; provided that any Stock Options to acquire Exchangeable
Shares under stock option agreement entered into by the Consultant prior to the
August 2006 Reorganization by Oilsands Quest Sask Inc. shall continue to vest
for the term of this Agreement.

 

3.

The Consultant and OQI hereby agree that, in the event this Agreement is
terminated pursuant to Section 11.2 herein, Section 8(f) of the Oilsands Quest
Inc. 2006 Stock Option Plan applies and all of the Stock Options then held by
the Consultant under the 2006 Stock Option Plan, but not yet exercised shall
terminate three months following the date the Consultant ceased to be a
Consultant under this Agreement.

 

4.

The Consultant shall be paid out all carried over vacation earned under the
terms of the Executive Agreement dated August 14 2006. (This amount is estimated
to be 53.5 business days at February 28 2009).

 

5.

The Consultant shall remain eligible to participate in future Stock Option
grants and any option-to-stock exchange program during the term of this
Agreement at the sole discretion of OQI's Board of Directors.

 

6.

Upon the termination of this Agreement pursuant to Sections 11.1 and 11.2
herein, only those Stock Options and other incentive interests held by the
Consultant (including, for the purposes hereof, those stock options granted to
the Consultant by a Related Corporation) that are vested at such termination
date may be exercised by the Consultant in accordance with the terms of the
relevant agreement, stock option plan or other incentive plans of OQI in effect
at the time, as applicable, and the Consultant shall have no claim to the
acceleration of vesting or the exercise on any stock options and other incentive
interests which are not fully vested as at such termination date other than
under the terms of the relevant agreement, stock option plan or other incentive
plans of OQI in effect at the time, as applicable. All such remaining unvested
stock options and other incentive interests shall terminate, be null and void
and of no further force and effect notwithstanding the terms of the relevant
agreement, stock option plan or other incentive plans of OQI in effect at the
time, as applicable.

 

 

--------------------------------------------------------------------------------

 



 



SCHEDULE "D"

TO AGREEMENT FOR CONSULTING SERVICES

 

- Code of Ethics Acknowledgement – to be attached

 

 